Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 1 of 21 PageID 614




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 CHERYL GRIFFITH,

        Plaintiff,

 v.                                                         Case No. 8:18-cv-432-T-CPT

 ROBERT WILKIE,
 Secretary, U.S. Department
 of Veterans Affairs,

       Defendant.
 ________________________/


                                        ORDER

        Before the Court are: (1) Plaintiff Cheryl Griffith’s Motion for Attorneys Fees and

 Costs (Doc. 31), the response thereto filed by Defendant Robert Wilkie, Secretary of

 the United States Department of Veterans Affairs (VA) (Doc. 34), and Griffith’s reply

 (Doc. 39); as well as (2) Griffith’s Supplemental Motion for Attorneys Fees and Costs (Doc.

 40) and the VA’s response in opposition (Doc. 43). For the reasons discussed below,

 Griffith’s first motion is granted in part and denied in part, and her second motion is

 denied.

                                             I.

        Griffith initiated this action against the VA in February 2018 pursuant to Title

 VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., and section 501 of the
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 2 of 21 PageID 615




 Rehabilitation Act of 1973, 29 U.S.C. § 791, asserting four counts: (1) failure to

 reasonably accommodate her disability; (2) racial discrimination; (3) retaliation; and

 (4) a hostile work environment. (Doc. 1). The parties attempted to resolve the

 matter through mediation in May 2019 but reached an impasse. (Doc. 19).

        The VA thereafter moved for summary judgment (Doc. 20), which led Griffith

 to voluntarily drop her race-based discrimination and retaliation claims. (Doc. 21).

 The Court granted the VA’s summary judgment motion as to the two dropped counts

 but denied the VA’s motion on the remaining two claims. (Doc. 22).

        The parties ultimately settled their dispute in December 2019. (Doc. 29). As

 part of that settlement, the VA agreed to (1) pay Griffith $10,000, (2) allow her to

 continue teleworking, and (3) reimburse her for her “costs and attorney’s fees in the

 amount determined reasonable by order of the United States District Court.” (Doc.

 29-3 at 1-2). The VA, however, did not admit any liability or concede that Griffith

 was the “prevailing party.” (Doc. 29-3; Doc. 34). As requested by the parties, the

 Court entered an Order retaining jurisdiction of the cost and fee matter. (Doc. 30).

        Citing 42 U.S.C. § 2000e-5(k) and the terms of the parties’ settlement

 agreement, Griffith timely moved for an award of $141,572.50 in attorneys’ fees and

 $8,933.48 in costs. (Doc. 31). In response, the VA advised that, while it did not

 object to Griffith’s request for costs, her sought-after fee award should be substantially

 reduced to no more than $58,893. (Doc. 34). With the Court’s permission, Griffith

 filed a reply to the VA’s response. (Doc. 39).



                                             2
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 3 of 21 PageID 616




        Several months later, Griffith filed her supplemental motion requesting

 additional attorneys’ fees and costs, which she claims were incurred in seeking her

 original fee award. (Doc. 40). The VA objected to Griffith’s supplemental motion

 as both untimely and meritless. (Doc. 43). Griffith’s counsel subsequently filed

 three notices citing additional authority, the last of which was filed on September 25,

 2020. (Docs. 44-46). The matter is now ripe for resolution.

                                            II.

        The Court begins with Griffith’s first motion for an award of reasonable

 attorneys’ fees. (Doc. 31). What constitutes a reasonable fee is a matter within the

 Court’s sound discretion. Norman v. Hous. Auth. of Montgomery, 836 F.2d 1292, 1304

 (11th Cir. 1988). In determining reasonableness, federal courts employ the “lodestar”

 method. Id. at 1299; Rodriguez v. Marble Care Int'l, Inc., 863 F. Supp. 2d 1168, 1185

 (S.D. Fla. 2012) (“The lodestar method of calculating attorney’s fees has become the

 ‘guiding light’ of the federal courts’ jurisprudence for calculating a reasonable

 attorney’s fee.”) (quoting Perdue v. Kenny A., 559 U.S. 542 (2010)).

        The “lodestar” amount is calculated by multiplying the reasonable hours spent

 by a reasonable hourly rate. Padurjan v. Aventura Limousine & Transp. Serv., Inc., 441

 F. App’x 684, 686 (11th Cir. 2011) (per curiam) (citing Hensley v. Eckerhart, 461 U.S.

 424, 433 (1983)); Am. Civil Liberties Union of Ga. v. Barnes, 168 F.3d 423, 427 (11th Cir.

 1999). In reaching the lodestar, courts may look to the factors articulated in Johnson

 v. Ga. Highway Express, Inc., 488 F.2d 714 (5th Cir. 1974). In re Home Depot Inc., 931


                                             3
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 4 of 21 PageID 617




 F.3d 1065, 1090-91 (11th Cir. 2019) (quoting Bivins v. Wrap It Up, Inc., 548 F.3d 1348,

 1352 (11th Cir. 2008)). 1

         Fee applicants bear the burden of tendering satisfactory evidence that

 demonstrates the reasonableness of both the hourly rates requested and the amount of

 time expended. Norman, 836 F.2d at 1303 (citing Hensley, 461 U.S. at 437); Maciejczyk

 v. You Fit, Inc., 2013 WL 7186419, at *1 (M.D. Fla. Dec. 12, 2013), report and

 recommendation adopted, 2014 WL 585067 (M.D. Fla. Feb. 12, 2014).                       A party

 opposing a fee application, however, must also submit specific and “reasonably

 precise” objections and proof. Barnes, 168 F.3d at 428 (quoting Norman, 836 F.2d at

 1301); see also Duckworth v. Whisenant, 97 F.3d 1393, 1397 (11th Cir. 1996) (per curiam)

 (“[T]he law in this circuit commands that both the proof of the hours spent in litigation

 and any corresponding objections posed be voiced with a similar exactitude.”).

         Once the lodestar has been determined, there is a “strong presumption” that it

 constitutes “the reasonable sum the attorneys deserve.” Bivins, 548 F.3d at 1350

 (citation omitted). Nonetheless, it “can be adjusted upward or downward based on

 other considerations, including the results obtained by the attorneys for their client.”



 1
   The Johnson factors are: (1) the time and labor required; (2) the novelty and difficulty of the
 questions involved; (3) the skill required to perform the legal services properly; (4) the
 preclusion of other employment due to acceptance of the case; (5) the customary fee; (6)
 whether the fee is fixed or contingent; (7) the time limitations imposed by the client or other
 circumstances; (8) the amount involved and the results obtained; (9) the experience,
 reputation, and ability of the attorneys; (10) the undesirability of the case; (11) the nature and
 length of the professional relationship with the client; and (12) awards in similar cases. 488
 F.2d at 717-19. As the Eleventh Circuit recently explained, however, these factors are
 “almost always subsumed in the lodestar.” Home Depot, 931 F.3d at 1091.
                                                  4
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 5 of 21 PageID 618




 Walker v. Iron Sushi LLC, 752 F. App’x 910, 913 (11th Cir. 2018) (per curiam) (citing

 Hensley, 461 U.S. at 434).

        “Ultimately, the computation of a fee award is necessarily an exercise of

 judgment, because ‘[t]here is no precise rule or formula for making these

 determinations.’” Villano v. City of Boynton Beach, 254 F.3d 1302, 1305 (11th Cir.

 2001) (quoting Hensley, 461 U.S. at 436).

        On appeal, an award of attorneys’ fees and costs will be upheld unless it

 constitutes an abuse of discretion. Perez v. Carey Intern., Inc., 373 F. App’x 907, 909-

 10 (11th Cir. 2010) (per curiam) (citing Atlanta Journal & Constitution v. City of Atlanta

 Dep’t of Aviation, 442 F.3d 1283, 1287 (11th Cir. 2006)).

        In this case, Griffith was represented by the law firm of Merkle & Magri, P.A.

 (M&M) before both the Court and the Equal Employment Opportunity Commission

 (EEOC). (Doc. 31 at 4-5; Doc. 31-3). In support of her fee request for M&M’s

 efforts in these two fora, Griffith submits the declarations of several of the lawyers and

 paralegals involved with her case (Docs. 31-2; 31-5; 31-6; 31-7), M&M’s billing records

 (Doc. 31-3), Griffith’s fee agreement with the law firm (Doc. 31-10), and a declaration

 authored by an M&M legal assistant attesting to the range of federal employment

 discrimination cases filed in the Middle and Southern Districts of Florida (Doc. 31-9).

 In addition, Griffith offers the declaration of J. Robert McCormack, an independent

 attorney who reviewed the case file and who asserts that the sought-after fees are

 reasonable. (Doc. 31-8).


                                             5
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 6 of 21 PageID 619




        The hourly rates, hours expended, and total fee amount Griffith requests are

 summarized as follows:

      Timekeeper/Title         Hourly Rate       Hours Expended              Fees

       Joseph Magri,                $550               183.7             $101,035.00
          Partner
     Sean McFadden,                 $350                11.8              $4,130.00
         Associate
       Gerard Roble,                $200                68.6              $13,720.00
         Attorney
       Meagan Ross-                 $125                35.7              $4,462.50
    Culpepper, Paralegal
      Angela Merkle,                $150               121.5              $18,225.00
         Paralegal
          TOTAL                                        421.3             $141,572.50

 (Doc. 31 at 4-5, 11; Doc. 31-3).

        As alluded to above, the VA disputes the reasonableness of the hourly rates

 Griffith seeks, arguing that she should be limited to those rates contemplated in her fee

 agreement with M&M. (Doc. 34). As reflected in the firm’s billing records and as

 Griffith acknowledges, the rates M&M charged her in this case are far lower than those

 she now requests. Those contractual rates are $300 for partner Joseph Magri, $235

 for associate Sean McFadden, $130 for attorney Gerard Roble, $95 for paralegal

 Meagan Blackshear Ross-Culpepper, and $85 for paralegal Angela Merkle. And,

 although the VA does not specifically object to the number of hours M&M expended

 on this case, it asks that the Court apply two across-the-board reductions to the lodestar

 amount. Id. The Court addresses each of these issues in turn, beginning with the

 hourly rates sought by M&M.


                                             6
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 7 of 21 PageID 620




                               A.   Reasonable Hourly Rates

        It is well settled that a “reasonable hourly rate is the prevailing market rate in

 the relevant legal community for similar services by lawyers of reasonably comparable

 skills, experience, and reputation.” Duckworth, 97 F.3d at 1396 (quoting Norman, 836

 F.2d at 1299).     The relevant legal community “for purposes of determining the

 reasonable hourly rate for an attorney’s service is the place where the case is filed.”

 Barnes, 168 F.3d at 437 (quotation and citation omitted).

        In determining reasonable hourly rates, the court is not tethered to the parties’

 submissions.     Instead, because the court “‘is itself an expert on the question [of

 reasonable hourly rates, it] may consider its own knowledge and experience

 concerning reasonable and proper fees and may form an independent judgment either

 with or without the aid of witnesses as to value.’”          Norman, 836 F.2d at 1303

 (quotation and citations omitted).

        One of the factors the Court may take into account in determining a reasonable

 hourly rate is what a lawyer charges his or her fee-paying clients. Indeed, as the

 Eleventh Circuit has explained, such a figure “is powerful, and perhaps the best,

 evidence of [a lawyer’s] market rate; that is most likely to be what [the lawyer] is paid

 as ‘determined by supply and demand.’” Dillard v. City of Greensboro, 213 F.3d 1347,

 1354-55 (11th Cir. 2000) (per curiam) (quoting Blum v. Stenson, 465 U.S. 886, 895 n.11

 (1984) and citing Norman, 836 F.2d at 1299). As a result, while “not necessarily

 determinative,” the agreed-upon billing rate between an attorney and his or her client


                                            7
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 8 of 21 PageID 621




 is considered to be “a strong indication of a reasonable rate.” Tire Kingdom, Inc. v.

 Morgan Tire & Auto, Inc., 253 F.3d 1332, 1337 (11th Cir. 2001) (per curiam).

        In Tire Kingdom, the Eleventh Circuit addressed the issue of whether the district

 court erred in awarding attorneys’ fees based on an hourly rate that exceeded the

 hourly rate set forth in the contract between the defendants and their counsel. Id. at

 1336. In resolving this issue, the Court stated that it was mindful of the admonition

 made by the former Fifth Circuit in Johnson that “[i]n no event . . . should [a] litigant

 be awarded a fee greater than he is contractually bound to pay, if indeed the attorneys

 have contracted as to [that] amount.” Id. at 1337 (quoting Johnson, 488 F.2d at 718).

 The Court also recognized, however, that the Supreme Court has explained since

 Johnson that, “at least in the context of contingent fee arrangements, a fee agreement

 should not place a strict limit on a fee award.”     Id. (citing Blanchard v. Bergeron, 489

 U.S. 87, 96 (1989) (“The trial judge should not be limited by the contractual fee

 agreement between plaintiff and counsel.”)). Instead, as the court in Tire Kingdom

 observed, the Supreme Court has made clear that “the reasonable hourly rate should

 be determined based on the reasonable worth of services rendered, so long as the rate

 results in no windfall for the prevailing party.”   Id. Against this backdrop, the court

 in Tire Kingdom found no abuse of discretion in the trial court’s use of an hourly rate

 that exceeded the contractual rate where the “overall difference between the negotiated

 rate and the [rate awarded was] less than $1000.”      Id.




                                             8
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 9 of 21 PageID 622




        Since Tire Kingdom, district courts in this circuit faced with a disparity between

 a litigant’s contractual fee rate with counsel and a higher purportedly reasonable rate

 have taken varying approaches.       See, e.g., Fla. Int'l Univ. Bd. of Trustees v. Fla. Nat'l

 Univ., Inc., 2019 WL 3412159, at *4 (S.D. Fla. June 17, 2019), report and

 recommendation adopted, 2019 WL 5260154 (S.D. Fla. Aug. 28, 2019) (declining to

 extend Tire Kingdom to allow for an award of a higher hourly rate where “the difference

 between the agreed-upon rates and the requested rates [was] hundreds of thousands of

 dollars”); Regions Bank v. Kaplan, 2018 WL 4403828, at *10-11 (M.D. Fla. June 25,

 2018), report and recommendation adopted, 2019 WL 1417851 (M.D. Fla. Mar. 29, 2019)

 (finding that the court is “free to award a higher fee than the one the firm actually

 charged” the client but nonetheless concluding that “the reasonable hourly rates

 approximate those actually paid”); Kakawi Yachting, Inc. v. Marlow Marine Sales, Inc.,

 No. 8:13-cv-1408-T-TBM (M.D. Fla. Sept. 6, 2016) (awarding contractual rates the

 attorneys charged their client rather than their higher “customary rates,” despite the

 fact that the requested higher rates were reasonable), appeal dismissed, No. 16-16415

 (11th Cir. Dec. 6, 2016); Fielder v. Shinseki, No. 8:07-cv-1524-T-TBM (M.D. Fla. Apr.

 26, 2010) (awarding hourly rates higher than the contractual rates following jury

 verdict for plaintiff); City of Huntsville v. Proliance Energy, LLC, 2005 WL 8158017, at *1

 (N.D. Ala. July 1, 2005) (authorizing hourly rates above the contract amount and

 reasoning “that, by awarding the plaintiff fees based upon a market rate, it will not run

 afoul of Tire Kingdom's admonition against bestowing a ‘windfall for the prevailing

 party’ because the market rate is, per se, reasonable and therefore not a windfall”).
                                              9
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 10 of 21 PageID 623




        In this case, while the Court is not necessarily bound by the contractual rates

 M&M charged Griffith, the circumstances presented persuade it that such rates are

 appropriate and proper. To begin, these rates are within the bounds of reasonableness

 for this legal community based upon the Court’s knowledge of and experience in

 federal employment cases like this one. Norman, 836 F.2d at 1303.

        Furthermore, unlike the situation in Tire Kingdom, the difference here between

 the fee amount calculated using the agreed-upon rates and the fee amount based upon

 the rates sought by M&M is more than $60,000, which equates to roughly a 75%

 increase. This is not surprising because the rates that Griffith now contends are

 reasonable—$550 per hour for Joseph Magri, $350 per hour for Sean McFadden, $200

 per hour for Gerard Roble, $125 per hour for Meagan Blackshear Ross-Culpepper, and

 $150 per hour for Angela Merkle—represent a dramatic escalation of the contractual

 rates for these individuals. Indeed, as the VA observes, the rates Griffith requests

 would result in increases in the contractual rates of more than 80% for Magri;

 approximately 50% for McFadden and Roble; more than 30% for Ross-Culpepper;

 and about 75% for Merkle. (Doc. 34 at 6).

        While the Court recognizes that Griffith’s fee agreement with M&M

 contemplates the potential for a court-ordered higher amount providing that “[t]he

 firm is entitled to any attorney fees awarded or collected in excess of this fee agreement

 with [the] client” (Doc. 31-10 at 2), such a substantial inflation of the hourly rates is

 unwarranted. Most striking is the $550 per hour rate requested by Magri, which

 significantly exceeds the rates typically charged or awarded in this legal community
                                            10
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 11 of 21 PageID 624




 for employment litigation. See, e.g., Gonzalez v. Rainforest Cafe, Inc., 2018 WL 3635110,

 at *3-5 (M.D. Fla. Apr. 4, 2018), report and recommendation adopted, 2018 WL 3635085

 (M.D. Fla. Apr. 19, 2018) (declining to award requested rate of $550 per hour and

 instead finding $325 per hour to be reasonable in a Family Medical Leave Act and

 reasonable accommodation of pregnancy case). Indeed, Griffith cites no case in

 which a $550 per hour rate has been approved for Magri (or any other attorney) in this

 legal community or, for that matter, in the entire District. 2 The closest Griffith comes

 is in McCormack’s Declaration, where McCormack cites recent employment cases

 authorizing hourly rates of $450 for an attorney with more than thirty years’

 experience and $425 for an attorney with nearly fifteen years’ experience. (Doc. 31-

 8 at 5); see also (Doc. 31 at 18) (conceding that “[t]he highest awarded hourly rate

 appears to be $450.00 to an attorney with 30 years’ experience”). Although Magri’s

 skill, experience, and reputation are impressive (Doc. 31 at 18), Griffith’s submissions

 simply do not support a finding that $550 is a proper market rate in the circumstances

 present in this case.

         The requested hourly rates for the remaining attorneys—McFadden and Roble

 at $350 and $200, respectively—are less concerning, but are still too high, particularly

 given that they represent roughly a 50% hike of the agreed-upon rates. The same can




 2
   Griffith’s supplemental authority (Docs. 44-46), in which she cites Horne v. Barr, No. 12-cv-
 23507 (S.D. Fla.), does not dictate a different conclusion. The fees in that out-of-district case
 were awarded to a successful plaintiff following a jury trial, and the Court does not find that
 the court’s order or the parties’ stipulation in that action have persuasive value here.
                                                  11
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 12 of 21 PageID 625




 be said of the rates sought for the two paralegals, which likewise substantially exceed

 the rates charged to Griffith.

        In sum, taking into account the Johnson factors, the Court’s own knowledge

 and experience in handling federal employment cases like this one, and the record

 before it, the Court finds no reason to authorize rates over and above the contractual

 rates. As Griffith tacitly acknowledges, these rates are designed to induce pretrial

 settlements (Doc. 31 at 12), and that is what occurred here. Although the parties did

 not resolve her case as quickly as Griffith might have liked, it did settle in advance of

 the scheduled trial. And, despite seeking judicial resolution of the fee amount to be

 awarded as part of the parties’ settlement, the pretrial settlement rates remain

 applicable and—in the Court’s view—proper and reasonable. Furthermore, as noted

 above, utilizing the contractual rates also prevents a windfall. Accordingly, the Court

 awards the contracted hourly rates of $300 for Joseph Magri, $235 for Sean

 McFadden, $130 for Gerard Roble, $95 for Meagan Blackshear Ross-Culpepper, and

 $85 for Angela Merkle.

                               B.   Reasonable Hours Expended

        With regard to the second half of the lodestar equation, it is well settled that

 “[f]ee applicants are required to exercise ‘billing judgment’” in tabulating the

 reasonable hours spent litigating a matter.         Maciejczyk, 2013 WL 7186419, at *2

 (quoting Barnes, 168 F.3d at 428). This “means they must exclude from their fee

 applications excessive, redundant, or otherwise unnecessary [hours], which . . . would

 be unreasonable to bill to a client and therefore to one’s adversary irrespective of the skill,
                                               12
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 13 of 21 PageID 626




 reputation or experience of counsel.” Barnes, 168 F.3d at 428 (quotation and citations

 omitted).   And, “[i]f fee applicants do not exercise billing judgment, courts are

 obligated to do it for them.” Id. As the Eleventh Circuit has observed in this regard,

 “[c]ourts are not authorized to be generous with the money of others, and it is as much

 the duty of courts to see that excessive fees and expenses are not awarded as it is to see

 that an adequate amount is” granted. Id. That said, the trial courts “need not, and

 indeed should not, become green-eyeshade accountants.” Fox v. Vice, 563 U.S. 826,

 838 (2011). “The essential goal in shifting fees . . . is to do rough justice, not to

 achieve auditing perfection.” Id.

        As noted by Griffith in her motion and as reflected in the eighty-five pages of

 M&M’s billing records she submits, the firm began representing Griffith in late 2014

 in connection with the EEOC administrative process. (Doc. 31-3). During that time

 frame, Griffith’s attorneys and their paralegals spent 237 hours in pursuing Griffith’s

 administrative claims (109.8 hours by Magri, 10 hours by McFadden, 19.6 hours by

 Roble, 35.7 hours by Ross-Culpepper, and 61.9 hours by Merkle). (Doc. 31 at 4-5;

 Doc. 31-3). When the EEOC proceeding did not result in a resolution of her claims,

 Griffith filed her complaint in this action in February 2018. During the ensuing

 twenty-two months leading up to the parties’ settlement, M&M’s attorneys and

 paralegals expended 184.3 hours litigating the case in federal court (73.9 hours by

 Magri, 1.8 hours by McFadden, 49 hours by Roble, and 59.6 hours by Merkle). Id.




                                            13
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 14 of 21 PageID 627




        In assessing the reasonableness of these hours, the Court notes as an initial

 matter that there is no dispute that Griffith is entitled to recoup her reasonable fees for

 both the EEOC proceedings and this federal action. (Docs. 31, 34); see also Mertz v.

 Marsh, 786 F.2d 1578, 1580 (11th Cir. 1986) (citing New York Gaslight Club, Inc. v. Carey,

 447 U.S. 54 (1980) for the proposition that “the word ‘proceedings’ include[s] state

 and federal, administrative and procedural proceedings” and noting that the Supreme

 Court “upheld an award of attorney’s fees for services rendered in state administrative

 proceedings in connection with an EEO charge”).

        In winding its way through both the EEOC process and the federal system, this

 matter spanned more than five years, required considerable discovery and motion

 practice at both levels, and entailed counsel’s participation in multiple EEOC hearings,

 an EEOC settlement conference, a formal mediation in the federal action, and, finally,

 a series of informal settlement negotiations. Upon review of the billing records (Doc.

 31-3), the Court finds that the number of hours (totaling 421.3 hours) M&M devoted

 to pursuing Griffith’s claims over the course this roughly five-year period—while

 substantial—is reasonable. The fact that the VA does not object to the reasonableness

 of the hours expended by M&M supports this conclusion.

                                C.   Adjustment to Lodestar

        As noted above, the VA asks that the Court reduce the lodestar in two respects.

 First, the VA submits that Griffith’s fees should be decreased by at least twenty-five

 percent for the time period up to and including the date (i.e., June 14, 2019) on which

 Griffith filed her response to the VA’s summary judgment motion (Doc. 21), given
                                             14
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 15 of 21 PageID 628




 that Griffith voluntarily dismissed two of her four claims in response to the VA’s

 motion. (Doc. 34 at 8-13). Second, the VA requests that Griffith’s fees attributable

 to the parties’ settlement negotiations, which occurred between August 22 and

 December 27, 2019, be halved to account for Magri’s alleged misrepresentation that

 he charged a lower hourly rate for settlement talks. Id. at 13-14. Griffith opposes

 both reductions. (Doc. 39).

        Beginning with the VA’s latter request, the Court finds no reason to pare down

 the lodestar amount for the settlement negotiations. As discussed above, the hourly

 rates charged by M&M already reflect the “reduced rates” designed by the firm to

 facilitate settlement agreements. 3 Furthermore, the Court does not find, nor does the

 VA argue, that the contractual rates or the time spent by M&M to negotiate and

 finalize the settlement agreement are unreasonable.          To the contrary, during the

 approximately four-month span dedicated to these efforts, the firm accrued only

 $6,241.50 in billable time based upon the agreed-upon rates it charged Griffith.

        The Court is likewise unpersuaded by the VA’s argument seeking at least a

 quarter reduction of the fees through June 14, 2019. The gist of that argument is that

 Griffith is not the prevailing party in this case, that she is therefore entitled to

 reasonable fees only as a result of the parties’ settlement agreement, and that she

 should not be compensated for the two claims she dropped at the summary judgment



 3
   To the extent the VA claims that Magri agreed to further reduce his rates from the contract
 amounts and should not now be permitted to benefit from this alleged “misrepresentation,”
 the Court does not find this argument sufficiently supported by the evidence submitted.
                                               15
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 16 of 21 PageID 629




 stage. (Doc. 34 at 8). In support of this contention, the VA relies on several cases in

 which courts reduced attorneys’ fees predicated upon fee-shifting statutes because the

 party prevailed on some claims but not others. (Doc. 34 at 8-14) (citing M.H. v.

 Comm’r of the Ga. Dep’t of Cmty. Health, 656 F. App’x 458 (11th Cir. 2016) (fee-shifting

 under 42 U.S.C. § 1988); Shannon v. Bellsouth Telecomm., Inc., 292 F.3d 712 (11th Cir.

 2002) (fee-shifting under 42 U.S.C. § 2000e-5(k)); Goodridge v. Astrue, 2011 WL

 13173911 (N.D. Ga. Aug. 11, 2011) (same); Johnson v. Potter, 2011 WL 672347 (M.D.

 Fla. Feb. 17, 2011) (same); Davenport v. City of Columbus, Ga., 2009 WL 235253 (M.D.

 Ga. Jan. 30, 2009) (same)).

        Griffith counters that the VA’s argument conflicts with the Supreme Court’s

 opinion in Hensley and the Eleventh Circuit’s decision in In re Home Depot. In Hensley,

 the Supreme Court examined attorney’s fees under a fee-shifting statute, 42 U.S.C.

 § 1988, and instructed that, given the interrelated nature of civil rights claims and legal

 theories, “the district court should focus on the significance of the overall relief

 obtained by the plaintiff in relation to the hours reasonably expended on the

 litigation.” 461 U.S. at 435. Thus, the Court directed that “[w]here a plaintiff has

 obtained excellent results, his attorney should recover a fully compensatory fee” and

 “the fee award should not be reduced simply because the plaintiff failed to prevail on

 every contention raised in the lawsuit.” Id.

        In Home Depot, the Eleventh Circuit was called upon to resolve a dispute

 involving the amount of attorney’s fees to be paid under a contractual agreement,

 rather than a fee shifting statute. 931 F.3d at 1081. The Eleventh Circuit reasoned
                                             16
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 17 of 21 PageID 630




 that because the fees were to be “awarded pursuant to a contract, not a statute, and

 [because] there [wa]s no prevailing-party limitation in the settlement agreement . . .

 the prevailing-party limitation d[id] not apply, and the District Court did not need to

 deduct time spent on discrete and unsuccessful claims.” Id. at 1087. The Court

 found that the issue instead was “simply whether the time spent was reasonable, which

 [wa]s the standard set in the agreement.” Id.

        The Court finds that Griffith has the better argument here. As the VA tacitly

 concedes, the prevailing party cases to which it cites arguably do not apply to

 contractual fee-shifting cases such as this one. In any event, the VA presents no

 credible basis to conclude that Griffith’s race discrimination and retaliation claims

 were discrete and unrelated to her disability discrimination and reasonable

 accommodation claims, or that she obtained substantially less relief than what she

 would have achieved had she prevailed on all four claims.

        In addition, based on the record before it, the Court finds no reason why

 Griffith’s attorneys’ fees should be reduced to account for the two claims she dropped

 at the summary judgment stage.       Significantly, the parties’ settlement agreement

 contains no provision for reducing the reasonable fees incurred for those claims. See

 (Doc. 29-3). Nor does the settlement agreement contain a prevailing party limitation.

 Id. Rather, the agreement simply provides that the VA is to “pay [Griffith’s] costs

 and attorney’s fees in the amount determined reasonable by order of the United States

 District Court.” Id. at 2. Notably, it additionally includes a release by Griffith of

 “any and all claims, demands, and causes of action, whether known or unknown,
                                           17
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 18 of 21 PageID 631




 which [Griffith] may have had, may now have, or may hereafter discover arising out

 of any event alleged in the Complaint . . . including but not limited to claims and

 damages for any alleged violations of the Rehabilitation Act and Title VII of the Civil

 Rights Act of 1964.” Id. at 3. The VA’s position that it should now be excused from

 paying the reasonable fees incurred as a result of the entirety of the litigation is not

 tenable.

                                            III.

        As noted above, Griffith also seeks $8,933.48 in costs (Doc. 31), to which the

 VA does not object (Doc. 34). Upon review of the matter, the Courts finds the sought-

 after costs to be reasonable and, as such, grants Griffith’s request. See Lathem v. Dep't

 of Children & Youth Servs., 172 F.3d 786, 794 (11th Cir. 1999) (noting that section 2000e-

 5(k) does not distinguish between taxable and non-taxable costs); Williams v. Consol.

 City of Jacksonville, 2006 WL 4794173, at *11 (M.D. Fla. Sept. 11, 2006) (explaining

 that “the ‘attorney’s fee’ allowed by Section 2000e-5(k) . . . include[s] ‘reasonable out-

 of-pocket expenses incurred by the attorney which are normally charged to a fee-

 paying client, in the course of providing legal services, such as postage, photocopying,

 paralegal services, long distance telephone charges, and travel costs”) (internal

 quotation marks and citation omitted), aff'd, 237 F. App’x 508 (11th Cir. 2007).

                                            IV.

        The final matter before the Court is Griffith’s supplemental motion seeking

 $28,695 in attorney’s fees for the time period from January 2 through April 30, 2020,


                                            18
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 19 of 21 PageID 632




 and costs for her fee expert, McCormack, in the amount of $4,794. (Docs. 40, 40-3).

 This request fails for several reasons.

        To begin, it is untimely. In accordance with the parties’ settlement agreement

 and their attendant request to the Court (Doc. 29), the Court entered an Order in late

 December 2019 dismissing this action with prejudice but retaining jurisdiction for the

 limited purpose of resolving Griffith’s petition for attorneys’ fee and costs (Doc. 30).

 In its Order, the Court directed Griffith to file her petition for attorneys’ fees and costs

 no later than thirty days therefrom. Id. The Court made no provision for resolving

 multiple motions for fees and costs, and Griffith did not ask for permission to submit

 such additional requests for relief.

        Furthermore, the majority of the fees and all of the costs Griffith seeks in her

 supplemental motion could have—and should have—been presented to the Court in

 her original motion. The Court notes, for example, that the attorneys’ fees reflected

 in the billing invoices she submits through January 27, 2020 (Doc. 40-3) could have

 been requested by way of her earlier motion. The Court also finds that the attorneys’

 fees incurred thereafter were largely unnecessary given the posture of the case.

        Finally, the costs sought for McCormack’s review of the file and the

 preparation of his declaration would have been known to Griffith when she submitted




                                             19
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 20 of 21 PageID 633




 her first motion and should have been included therein. 4 Griffith does not argue

 otherwise.

                                             V.

        Accordingly, for the reasons above, the Court hereby ORDERS:

        1.     Griffith’s Motion for Attorneys Fees and Costs (Doc. 31) is granted in part

 and denied in part. Griffith is awarded $80,520 in attorneys’ fees and $8,933.48 in

 costs. Griffith’s attorneys’ fees award is calculated as follows:

      Timekeeper/Title         Hourly Rate        Hours Expended             Fees

        Joseph Magri,              $300                183.7              $55,110.00
           Partner
      Sean McFadden,               $235                 11.8              $2,773.00
          Associate
        Gerard Roble,              $130                 68.6              $8,918.00
          Attorney
        Meagan Ross-                $95                 35.7              $3,391.50
     Culpepper, Paralegal
       Angela Merkle,               $85                121.5              $10,327.50
          Paralegal
           TOTAL                                       421.3              $80,520.00


        2.     Griffith’s Supplemental Motion for Attorneys Fees and Costs (Doc. 40) is

 denied.




 4
   McCormack apparently spent 9.4 hours of time between January 15 and 27, 2020,
 researching fee comparison issues and drafting his declaration at a rate of $510 per hour.
 (Doc. 40-3 at 8-9).
                                            20
Case 8:18-cv-00432-CPT Document 47 Filed 09/30/20 Page 21 of 21 PageID 634




       DONE and ORDERED in Tampa, Florida, this 30th day of September 2020.




 Copies to:
 Counsel of record




                                    21
